  Case 3:16-cv-03089-N Document 124 Filed 05/21/19                         Page 1 of 4 PageID 1164

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 VICKI TIMPA, INDIVIDUALLY,                            §
 AND AS REPRESENTATATIVE OF                            §
 THE ESTATE OF ANTHONY                                 §
 TIMPA et al.,                                         §
       Plaintiffs,                                     § Civil Action No. 3:16-CV-3089-N
                                                       §
 v.                                                    §
                                                       §
 DUSTIN DILLARD et al.,                                §
      Defendants.                                      §

         DEFENDANTS DILLARD, VASQUEZ, AND MANSELL’S UNOPPOSED
          MOTION FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL

TO THE HONORABLE COURT:

        Defendants Dustin Dillard (“Dillard”), Danny Vasquez (“Vasquez”), and Kevin Mansell

(“Mansell”) (collectively, “Defendants”) file this unopposed motion for withdrawal and

substitution of counsel, and respectfully show the following.

        1.       Tatia R. Wilson of the Dallas City Attorney’s Office hereby enters her appearance

as lead counsel of record for Defendants Dillard, Vasquez, and Mansell.

        2.       Defendant Dillard requests that his current counsel of record, Edwin P. Voss, Jr. of

Brown & Hofmeister, L.L.P., be permitted to withdraw as counsel of record for Defendant Dillard.

        3.       Defendant Vasquez requests that his current counsel of record, Gerald Bright and

David L. Craft of Walker Bright, P.C., be permitted to withdraw as counsel of record for Defendant

Vasquez.

        4.       Defendant Mansell requests that his current counsel of record, Mark E. Goldstucker

of the Law Office of Mark E. Goldstucker, be permitted to withdraw as counsel of record for

Defendant Mansell.



Defendants Dillard, Vasquez, and Mansell’s Motion for Withdrawal and Substitution of Counsel
Timpa v. Dillard, Civil Action No. 3:16cv3089-N                                                Page 1
  Case 3:16-cv-03089-N Document 124 Filed 05/21/19                         Page 2 of 4 PageID 1165

        5.       Defendants’ requests for withdrawal and substitution are not sought for delay only.

Defendants Dillard, Vasquez, and Mansell approve the withdrawal and substitution and ask the

Court to honor their requests.

        6.       As shown by the Certificate of Conference, below, Plaintiffs and Intervenor do not

oppose this motion.

        WHEREFORE, Defendants Dustin Dillard, Danny Vasquez, and Kevin Mansell pray that

the Court grant this motion and enter an order directing the Clerk of the Court to enter the

appearance of Tatia R. Wilson as lead counsel of record for Defendants Dillard, Vasquez, and

Mansell, and remove Edwin P. Voss, Jr. as counsel for Defendant Dillard, Gerald Bright and David

L. Craft as counsel for Defendant Vasquez, and Mark E. Goldstucker as counsel for Defendant

Mansell.

                                                   Respectfully submitted,

                                                   By:     /s/ Edwin P. Voss, Jr. [w/permission]

                                                          Edwin P. Voss, Jr.
                                                          State Bar No. 20620300
                                                          evoss@bhlaw.net
                                                   BROWN & HOFMEISTER, L.L.P.
                                                   740 East Campbell Road, Suite 800
                                                   Richardson, Texas 75081
                                                   214-747-6100 (Telephone)
                                                   214-747-6111 (Telecopier)

                                                   WALKER BRIGHT, P.C.
                                                   100 N. Central Expressway, Suite 800
                                                   Richards, Texas 75080
                                                   Telephone:    (972) 744-0192
                                                   Facsimile:    (972) 744-0067
                                                   Email:        gerald.bright@wblpc.com
                                                                 david.craft@wblpc.com

                                                   BY:        /s/ Gerald Bright [w/permission]
                                                                Gerald Bright
                                                                State Bar No. 02991720
                                                                David L. Craft
                                                                State Bar No. 00790522
Defendants Dillard, Vasquez, and Mansell’s Motion for Withdrawal and Substitution of Counsel
Timpa v. Dillard, Civil Action No. 3:16cv3089-N                                                    Page 2
  Case 3:16-cv-03089-N Document 124 Filed 05/21/19                         Page 3 of 4 PageID 1166

                                                   LAW OFFICE OF MARK E. GOLDSTUCKER

                                                    s/ Mark E. Goldstucker[w/permission]
                                                   Mark E. Goldstucker
                                                   State Bar of Texas No. 08104100
                                                   Email: mgoldstucker@gmail.com

                                                   Law Office of Mark E. Goldstucker
                                                   300 North Coit Road, Suite 1125
                                                   Richardson, Texas 75080
                                                   Telephone: 972-479-1112
                                                   Fax:       972-479-1113


                                                   CITY ATTORNEY OF THE CITY OF DALLAS

                                                   Christopher J. Caso
                                                   Interim City Attorney

                                                   s/ Tatia R. Wilson
                                                   Tatia R. Wilson
                                                   Senior Assistant City Attorney
                                                   Texas State Bar No. 00795793
                                                   tatia.wilson@dallascityhall.com

                                                   7DN Dallas City Hall
                                                   1500 Marilla Street
                                                   Dallas, Texas 75201
                                                   Telephone: 214-670-3519
                                                   Facsimile: 214-670-0622

                                                   Attorneys for Defendants Dustin Dillard, Danny
                                                   Vasquez, Kevin Mansell, Raymond Dominguez, and
                                                   Domingo Rivera

                                 CERTIFICATE OF CONFERENCE

        I certify that on May 10, 2019, I conferred via email with Geoff Henley, counsel for

Plaintiffs, and Susan Hutchinson, counsel for Intervenor, regarding the relief sought by this

motion. Neither Plaintiffs nor the Intervenor oppose this motion or the relief sought therein.


                                                   s/ Tatia R. Wilson
                                                   Assistant City Attorney


Defendants Dillard, Vasquez, and Mansell’s Motion for Withdrawal and Substitution of Counsel
Timpa v. Dillard, Civil Action No. 3:16cv3089-N                                                Page 3
  Case 3:16-cv-03089-N Document 124 Filed 05/21/19                         Page 4 of 4 PageID 1167

                                    CERTIFICATE OF SERVICE

        I certify that on May 21, 2019, I electronically filed the foregoing document with the clerk
of court for the U.S. District Court, Northern District of Texas, using the CM/ECF electronic case
filing system of the court. The electronic case filing system will send a “Notice of Electronic
Filing” notification to all case participants registered for electronic notice, including all pro se
parties and/or attorneys of record who have consented in writing to accept this Notice as service
of this document by electronic means. I further certify that I have served to the extent applicable all
case participants not registered for electronic notice by another manner authorized by Federal Rule of
Civil Procedure 5(b)(2).

                                                   s/ Tatia R. Wilson
                                                   Assistant City Attorney




Defendants Dillard, Vasquez, and Mansell’s Motion for Withdrawal and Substitution of Counsel
Timpa v. Dillard, Civil Action No. 3:16cv3089-N                                                  Page 4
